Title: The American Commissioners: Memorandum for Vergennes and Aranda, 25 September 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Vergennes, Charles Gravier, comte de,Aranda, Pedro Pablo Abarca de Bolea, Conde de


This memorandum, under its calm surface, conveys a sense of depression; and the commissioners had reason to be depressed. They seem to have become suddenly aware that they were in deep financial trouble, because they had made commitments that they did not have the money to honor and that Congress could not. Vergennes, in the wake of the Conyngham affair, refused to see them. Word of the fall of Ticonderoga, and of the growing threat to Philadelphia, produced a general conviction in France that the American cause was doomed. The commissioners’ future looked dark indeed, and perhaps for that reason they put unusual time and effort into composing their appeal to the Bourbon courts. On September 1 they agreed to prepare it and Franklin agreed to draft it; on the 5th he read his draft to his colleagues, who approved. But it must for some reason have become outdated, for on the 13th the commissioners repeated the procedure: they decided again on a memorandum, again assigned it to Franklin, and had his draft three days later. Lee protested that it was not strong enough; unless it said that lack of support would force Congress to make peace, Versailles would continue to procrastinate. Franklin remarked that he did not question French good faith. Lee explained at length why he did, and he and Deane suggested amendments; these Franklin embodied in what was apparently the final draft, read on the 19th. Six days later the commissioners signed the two copies, one for Versailles and the other for Madrid.
 
Dated at Passy this 25th. of September 1777.
To his Excellency the Count de Vergennes Minister for the foreign Affairs of France, &c. &c. And to his Excellency the Count d’Aranda, Embassador of Spain, &c. &c. A Memorial from the Commissioners of the United States of America.
The Congress some Months since acquainted us, that 80,000 Suits of Clothes will be wanted for their Army next Winter: Also a Number of brass Cannon, Fusils, Pistols, &c. and a large Quantity of Naval Stores.
To pay for these, they acquainted us that they had purchased great Quantities of Tobacco, Rice, Indigo, Pot-Ash, and other Produce of the Country, which they would forward to us as soon as the great Difficulties of procuring Ships, and Mariners for the Merchant-Service, with Convoys of Force sufficient, could be surmounted.
They also directed us to borrow two Millions Sterling in Europe on the Credit of the United States; which Sum, if the Loan could have been effected here, would have been, as the most profitable Way of transmitting it, laid out by us chiefly in the Manufactures of these Kingdoms, greatly to the Advantage of their People, not only encouraging and encreasing their present Industry, but, by introducing the Knowledge of their Manufactures and Produce, and the Taste for them, would have been the Source of great future Commerce.
The Loan was found to be, in our present Circumstances, difficult; and without the Aid of some Credit from France and Spain seems impracticable.
And the Ships bringing the Products of America to us, have been intercepted, some by the Treachery of the Seamen, but chiefly by the Enemy’s Ships of War, which, with the Difficulty abovementioned of finding Ships, and the Blocking up of our Ports, has left us hitherto disappointed of the expected Remittances.
But France having actually furnished us with some Money in regular Payments, and kindly promised us a Continuance of them; and Spain having given us Expectations of considerable Aids, though without specifying the Quantity, the Commissioners conceiving it would not be less than what France was giving; and impress’d with the Urgent Necessity of the Clothing, &c. ventur’d to order 30,000 Suits; and have also sent or contracted for considerable Quantities of Arms and other Necessaries, for which they are indebted.
Spain, after furnishing us with 187,500 Livres in Money, and some Naval Stores sent directly from her Ports (the Value not yet known to us) has desisted.
And the Commissioners find themselves extreamly embarrassed by their Engagements, and likely to be discredited with their Constituents by the Expectations they have given of effectual Aids from France and Spain, if not a Diversion that might be favourable to the States: But the worst is the Prejudice their Cause and Country must suffer by the Disappointment of Supplies.
The Commissioners receiv’d soon after their Arrival, kind Assurances of the Amity of France and Spain, and substantial Proofs of it, which will ever be remembred with Gratitude.
They, by Authority from the Congress, offer’d Proposals for a Treaty of Commerce, and for uniting the Force of the States with that of France and Spain, in Conquering for those Crowns the English Sugar-Islands, with other Advantages and Stipulations, in case Britain should commence the War on account of the Aids granted to us; which Proposals the Commissioners hope were not disagreable, and have long expected with Anxiety an Answer to them.
Some late Proceedings in France, relating to our arm’d Vessels and their Prizes, and to the Exportation of Warlike Stores, and the Cessation of Supplies from Spain, might occasion a Doubt that the Disposition of those Courts towards the United States is changed, if the Commissioners had not the fullest Confidence in those Dispositions as being well-founded in the true Interest of these Kingdoms, and as it is conceived no Cause has been given on the Side of America for their Diminution.
They therefore ascribe the late Strictnesses in France to the Circumstances of the Times; and the Stoppage of Supplies from Spain to the Inattention occasion’d by Occupation in other great Affairs.
And they hope that a little Time will remedy both the one and the other.
In the mean while they request a present Supply proportion’d to their Wants, which will appear by the annexed Estimate.
France and Spain (as they have represented in a former Memoir) will be greatly Gainers by the American Commerce, in Vent of Products and Manufactures, Increase of People by furnishing more Employment, Increase of Shipping and Seamen and of course Naval Power, while Britain is diminished and weakned in proportion, which will make the Difference double. But they offer these Advantages, not as putting them to Sale for a Price, but as Ties of the Friendship they wish to cultivate with these Kingdoms.
And knowing that after a Settlement of their States in Peace, a few Years will enable them to repay the Aids that may now be lent them, they with the more Freedom ask greater Assistance by way of Loan, than they would presume to ask as a Subsidy.
But if those Powers apprehend that the Granting such Aid may be one Means of occasioning a War between them and Britain, and the present Circumstances render such a War not eligible; and if they therefore decline the same, and would advise the Americans to make Peace; it is requested that these Courts as Friends of the United States, would assist them with their Advice and Influence in the Negociation, that their Liberties, with the Freedom of Commerce may be maintained.
And they farther request to be explicitly inform’d of the present Intentions of these Courts respecting the Premises, that they may communicate as much of the same to the Congress as may be necessary for the Regulating of its Conduct, and preventing the Misapprehensions that the late Proceedings abovementioned may otherwise occasion.
They can assure your Excellencies that they have no Account of any Treaty on foot in America for an Accommodation, nor do they believe there is any: Nor have any Propositions been made by them to the Court of England, nor any the smallest Overture received from thence which they have not already communicated; the Congress having the fullest Confidence in the Goodwill and Wisdom of these Courts, and having accordingly given us Orders to enter into no Treaty with any other Power inconsistent with the Propositions made to them, if those Propositions are likely to be accepted; and to act with their Advice and Approbation. And the Commissioners are firmly of Opinion, that nothing will induce the Congress to accommodate on the Terms of an exclusive Commerce with Britain, but the Despair of obtaining effectual Aid and Support from Europe.
But as it is probable that England is not yet sufficiently weakned or humbled to agree to any equitable Terms of Accommodation; and as the United States with an Aid much less than would be spent by France and Spain in case of their entring into the War, will be enabled to continue it with England as long as may be necessary, the Commissioners request that those Powers would resolve upon Granting such Subsidy as may be sufficient for the Purpose; or otherwise lend to the said States the Sum they desire of Two Millions Sterling at the Interest of Six per Cent., which they have all reason to believe they shall be well able to pay after an happy Finishing of the War, and which they mean punctually to perform.
B FranklinSilas DeaneArthur Lee
 
    Notation: Remis le 26. 7bre 1777 / 1777. 26. 9bre.
   

Estimate &c


Ballance of Mr. Grand’s Accompt renderdJune 10. 1777
664178..1..1


Payments to August 14.1777
170196..11..1
  


Drafts since that Time by the Commissioners & by Mr. Williams
}
30000



Agreements made for 30,000 Suits Cloaths suppose them to cost 35 livres each
}
1,050,000
  


Ditto for 1000 Fusees

18000



Ditto for 100,000 pd Copper & Tin for casting Cannon
}
150000



Ditto 100 Tons Salt Petre

110000



Ditto for Shoes & for Pistols &c engaged by Mr. Williams including also the Ship for carrying out the Goods ... suppose ...
}
250000




  Repairs of several Vessels ... suppose ... 
}
50000



Paid Mr Delap ... per Accompt
}
40000



Cordage, Anchors &c for a 64 Gun Ship
}
200,000



To compleat & load the Ship in Holland the least sum will be
}
550,000



Mr Grand recd. July 10th
500,000


Ballance against the Commissioners by their Estimate
  
1,454,018..10 




2,618,196..11.1
2,618,196..11..1


Ballance as above1,454,018..10
1454018..10



To be received in October
500000


Ballance against the Commissioners after receiving 500,000 will be 954,018..10
}
954018..10




1,454,018..10
1,454,018..10


Ballance as above 954,018..10 is Carried over to the next Page..
}
954018..10



Ballance against the Commissioners brought from the last Page
}
954018..10



Blankets, Shirts, Tent Cloth, Brass Cannon & many other Articles essentially necessary are not reckoned they will amount to a very considerable Sum

  
  


For instance 80000 Blankets ... at 7 livres

560000



80000 Shirts 4

320000




20000 pr Shoes .... 3.10

70000



10000 pr Stockings already bot.
}
15000



70000 pr ditto. wanted

105000



100 Tons Powder

200000



Brass Cannon cannot be estimated at present





The Sum which the Commissioners will be indebted in October
}
2,224,018..10..0



The Commissioners Orders are for 80000 Suits of Clothes compleat, but only 30,000 are ordered,

  



To compleat this Order will want ... 1,750,000

  



  to give each Soldier two Shirts ... 320,000

  



  60000 pairs of Shoes ... 210,000

  



  Furniture for 3000 Horse ... 450,000

  



  Brass Cannon order’d will at least amount to ... 2,000,000

  



Adding the Charge of Transportation & Expences of every kind, these Goods must be sent in Armed Vessels

3,000,000



The Congress have order’d Eight Ships of War of the Line to be purchased, which will amount to

7,730,000..0..0




The Ships of War may now be purchased & probably for the money they are estimated at; they are absolutely necessary as well for the carrying out the Goods and Stores engaged, as to open the Commerce and bring back the Productions of America in Payment for the Sum wanted.
The estimate does not include many Necessary Articles, as the Congress could if their Trade was protected by Eight Ships of the Line procure them in Exchange for their Productions.

